The affidavit contained in the mortgage, if otherwise sufficient, was not signed and sworn to by the mortgagee. The statute requires that the mortgagee as well as the mortgagor shall take and subscribe to the oath. P. S., c. 140, s. 6. This must be done to entitle a mortgage of personal property to registration. The unauthorized registration of such an instrument is not constructive notice of its existence. Lovell v. Osgood,60 N.H. 71. The defendants' attachments having been made while the mortgaged property was in the possession of the mortgagors, and without knowledge, actual or constructive, of the existence of the mortgage, must prevail.
Exception overruled.
All concurred.